Citation Nr: 0208245	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  01-04 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for lumbar disc or spine disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to June 1977.  This case is before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In December 2001, a Travel Board 
hearing was conducted at the RO.  In March 2002, the Board 
undertook additional internal development of this matter in 
an effort to obtain all pertinent VA treatment records.  In 
correspondence dated May 28, 2002, the veteran indicated that 
he was withdrawing his power of attorney for the Disabled 
American Veterans.  

This case has been advanced on the docket pursuant to the 
grant of the veteran's motion seeking such advance on the 
docket.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 was received in December 1998.

2.  The veteran underwent a bone marrow biopsy at a VA 
medical facility in April 1996; any current lumbar disc or 
spine disability is not shown to be related to that 
procedure.

3.  It is not shown that the veteran has additional lumbar 
disc or spine disability as a result of VA hospitalization, 
or medical or surgical treatment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for lumbar disc or 
spine disability are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.358 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has now issued regulations implementing 
the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, private 
treatment records, and a medical opinion from the VA Chief of 
Neurology.  In March 2002, the Board undertook internal 
development of this matter in an effort to obtain a surgical 
pathology report of a bone marrow procedure performed at a VA 
medical facility in April 1996. The development has been 
completed to the extent possible and the veteran has been 
notified of any additional evidence received by the Board.  
In a statement signed by the veteran in June 2002, the 
veteran indicated that he had no further evidence to present.  
An exhaustive search was made and no such surgical report has 
been located.  Retired records at the Federal Records Center 
were also searched.  It was concluded that no surgical report 
was ever prepared.  Furthermore, on June 12, 2002, because he 
had requested expedited handling, the veteran was personally 
contacted by telephone (a report of contact is in the file), 
and stated that there is no such record, as the procedure did 
not take place.  He desired that appellate review proceed 
based on the current record.  Under these circumstances, the 
Board concludes that no further action is necessary to assist 
the veteran with his claim.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for establishing 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.  Discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
him of what is needed to establish entitlement to the benefit 
sought.  He was afforded a hearing before a Member of the 
Board.  The Board finds that the notice requirements of the 
VCAA are met.  

Analysis

The veteran contends that entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 is warranted for post-
operative lumbar disc/spine disease.  He specifically argues 
that his lumbar disability resulted from a bone marrow biopsy 
on April 25, 1996.  See December 2001 hearing transcript, 
page 5.

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in December 1998.  Thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 stipulate, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.
Under the new law, a claim for benefits under the provisions 
of 38 U.S.C.A. § 1151 must be supported by medical evidence 
of additional disability from VA hospitalization, or medical 
or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

A review of the record demonstrates that the veteran 
underwent a bone marrow biopsy in April 1996, but a surgical 
report of that procedure was never prepared.  (In a telephone 
contact on June 12, 2002, he asserted that such procedure 
never took place.  However, in the record there is a 
pathology report from a bone marrow aspiration on April 16, 
1996.) The veteran also underwent surgical placement of a 
syringopleural shunt for drainage of a cervicothoracic syrinx 
in July 1996, and lumbar microdiscectomies in January 1997 
and October 2000.  Prior to his syrinx surgery, he reported 
having pain in his right neck, arm, and whole back since 
1990.  A March 2001 medical opinion from the VA Chief of 
Neurology Service, Dr. G. Siegel, is of record.  Dr. Siegel 
opined that there was an undue and avoidable delay in the 
diagnosis and appropriate treatment of the veteran's cervical 
syringomelia in that no neurological consultation or 
examination was requested after the veteran complained of 
neck or shoulder pain in September 1993 with a history of a 
pinched nerve in the neck.  Dr. Siegel noted that a 
neurological consultation was again indicated when a 
September 1994 magnetic resonance imaging (MRI) report showed 
a normal rotator cuff, and in January 1995 when radiological 
examination of the shoulder showed normal bone appearance.  

He opined that a competent neurologist and neurological 
examination at that time probably would have led to the 
requesting of a cervical vertebral and spine MRI for 
diagnostic testing as to the cause of the pain in the right 
neck, shoulder, and arm regions.  A spinal MRI should have 
been scheduled at least as early as September 1994.  A 
cervical MRI performed at that time probably would have 
demonstrated the diagnosis of cervical disc disease and 
syringomyelia as subsequently found.  On that basis, Dr. 
Siegel opined that there was an undue delay in performance of 
additional needed testing, which led to a delay in the 
diagnosis of the veteran's condition.  Dr. Siegel noted that 
the delay must be attributed to the treating physicians 
receiving reports at the VA Lakeside and North Chicago 
Medical Centers, although it was continued by treating 
physicians at Greenleaf Medical Associates (a private group).  
Dr. Siegel noted that he was unable to state whether there 
was any disability at that time related to the cervical 
syrinx or L4, 5disc.  Dr. Siegel stated that because there 
was no available information as to the precise location of 
the bone marrow aspiration and biopsy, he was unable to state 
whether any disability arose from the bone marrow aspiration.  
He also stated that it was highly unlikely that there would 
be any relationship between a bone marrow aspiration even 
hypothetically, and L4,5 disc herniation and also highly 
unlikely that recurrent L4,5 disc herniation had any 
relationship to cervical syringomyelia, and that delays in 
diagnosis and treatment of the cervical syrinx were unlikely 
to have had any effect on the veteran's lumbar disc disorder.

Thus, Dr. Siegel has clearly opined that VA treatment 
administered to the veteran from September 1993 to January 
1995 was negligent in that there was an undue and avoidable 
delay in the diagnosis and treatment of the veteran's 
complaints.  Therefore, the only issue remaining for 
consideration is whether the veteran suffered any additional 
disability as a result of the negligent treatment.  The Board 
recognizes that the evidence on this matter is less than 
clear and somewhat difficult to interpret.

In a June 2001 VA examination report, Dr. Jost, a VA 
neurologist, stated that because the records did not contain 
a procedure note of the bone marrow biopsy in April 1996 to 
document the site of the biopsy, she was unable to ascertain 
what, if any, symptoms or findings were referable to that 
procedure.  She opined that the deep and dysesthetic pain 
described by the veteran as affecting the right arm, neck, 
shoulder, back, and most likely some component of the right 
leg, represented a residual of his syrinx.  In an August 2001 
addendum to a VA examination report, she opined that it was 
as likely that some of the neurologic impairment suffered by 
the veteran could have been avoided if the syrinx had been 
discovered and treated sooner, as it was that none of the 
current abnormalities were due to a delay but would have 
occurred anyway. [Section 1151 benefits have been awarded for 
cervical spine disability.]  She noted that right leg and 
back pain pre-existed cervical syrinx surgery, and improved 
with microdiscectomy/repeat microdiscectomy.  

A threshold requirement in establishing entitlement to the 
benefit sought in this appeal is a finding of additional 
disability as a result of VA hospitalization or medical or 
surgical care.  Without such a finding, the standard of care 
provided by VA is irrelevant.  Here, it is not in dispute 
that the veteran has lumbar spine disability, i.e., 
postoperative lumbar disc disease.  However, all the medical 
evidence regarding a relationship between such disability and 
VA treatment, including surgery, is to the effect that no 
such relationship exists.  In March 2001, a VA neurology 
service chief opined that it was highly unlikely that the 
veteran's lumbar disc disability was related to a bone marrow 
aspiration (even hypothetically from the lumbar vertebrae) or 
to delays in diagnosis or treatment of cervical syrinx.  A VA 
neurologist subsequently indicated that as there was no 
procedure note from the 1996 bone marrow biopsy, she could 
not ascertain what, if any, symptoms were referable to that 
procedure.   She did note that lumbar spine disability 
preexisted the syrinx surgery.  The only linkage between any 
additional lumbar spine disability and VA treatment is in the 
veteran's own assertions.  As a layperson, he is not 
competent to establish such linkage by his own statements. 


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for lumbar disc or spine disability is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

